Exhibit 10.01

Compensation Arrangement between Flextronics International Ltd. and Michael
McNamara, Thomas J. Smach, Nicholas Brathwaite, Peter Tan and Werner Widmann

On August 18, 2006, the Compensation Committee of the Board of Directors of
Flextronics International Ltd. established performance-based bonuses for our
Named Executive Officers, among other employees. Werner Widmann and Peter Tan
are eligible to participate in a one-year bonus program and Michael McNamara,
Thomas Smach, Nicholas Brathwaite, Werner Widmann and Peter Tan are eligible to
participate in a three-year bonus program.

The one-year bonus program provides for a one-time bonus payment of $250,000 at
the end of the Company’s 2007 fiscal year, depending on achievement of revenue
and EPS growth targets for the 2007 fiscal year. The three-year bonus program
provides for a one-time bonus payment of either $1,000,000 or $750,000 after the
conclusion of the Company’s 2009 fiscal year, depending on achievement of
revenue and EPS growth targets for the three-year period ending with the 2009
fiscal year. If the applicable performance targets are not achieved, no payments
will be made under either bonus program.